Citation Nr: 0806095	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-03 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Evaluation of bilateral hearing loss, rated 
noncompensable from June 6, 2001 to March 20, 2007.  

2.  Evaluation of bilateral hearing loss, currently rated at 
10 percent disabling from March 21, 2007.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for loss of eyesight.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to June 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision rendered by the 
San Diego, California Regional Office (RO) of the Department 
of Veteran Affairs (VA), which confirmed and continued 
service connection for bilateral hearing loss at a 
noncompensable rating.  

The issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for loss 
of eyesight is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The December 2003 compensation and pension audiometric 
examination revealed an average 38- decibel loss in the right 
ear (level I); and an average 60-decibel loss in the left ear 
(level IV).

2.  The May 2007 compensation and pension audiometric 
examination revealed an average 42.5- decibel loss, with a 
speech recognition score of 80 percent, in the right ear 
(level III); and an average 53.75-decibel loss, with a speech 
recognition score of 64 percent, in the left ear (level VI).




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss disability prior to March 21, 2007 have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a) (West 2002); 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2007).  

2.  The criteria for a disability rating higher than 10 
percent disabling for bilateral hearing loss on and after 
March 21, 2007 have not been met.  38 U.S.C.A. §§ 1155, 
5103(a) (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
        
        Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in December 2003.  While the letter provided adequate 
notice with respect to the evidence necessary to establish an 
increased disability rating, it did not provide notice of the 
type of evidence necessary to establish an effective date for 
the disability on appeal.  See Dingess, supra.  However, in 
an April 2006 letter the veteran was advised about disability 
ratings and effective dates.  Although the letter was sent in 
regards to another issue, the Board finds that veteran was 
nevertheless notified and there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Board also notes that the veteran has been given 
sufficient notice in compliance with the recent case Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008), which held that a notice letter must inform the 
veteran that,  to substantiate a claim, he or she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The 
Court further found that the notice must provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

Here, the December 2003 correspondence did not provide the 
veteran with the type of notification now required by 
Vazquez-Flores.  However, the veteran was provided with 
notification regarding the rating criteria in a Statement of 
the Case (SOC) prior to the readjudication of the case.  The 
veteran was also issued a letter in April 2006 which informed 
him that the nature and symptoms of the condition, severity 
and duration of the symptoms, and impact of the condition and 
symptoms on employment are considered in determining 
disability ratings.  The letter also provided examples of the 
type of evidence that may be submitted.  Although complete 
VCAA notice was provided after the initial adjudication of 
the claim, this timing deficiency was remedied by the 
issuance of a Supplemental Statement of the Case (SSOC).  
Mayfield v. Nicholson, 444 F.  3d 1328 (Fed. Cir. 2006).  
Thus, VA's duty to notify in this case has been satisfied.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, the veteran has been 
afforded appropriate VA examinations and available service 
records have been obtained.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

The Board notes that the veteran's representative has argued 
that the May 2007 compensation and pension examination is 
inadequate because the examiner failed to state how the 
veteran's hearing loss has affected his daily activities.  In 
Martinak v. Nicholson, No. 05-1195, 2007 WL 2389778 (Ct. Vet. 
App. Aug. 23, 2007), the United States Court of Appeals for 
Veterans Claims (Court), noted that VA had revised its 
hearing examination worksheets to include the effect of the 
veteran's hearing loss disability on occupational functioning 
and daily activities.  See Revised Disability Examination 
Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs 
Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2007).  
The Court also noted, however, that even if an audiologist's 
description of the functional effects of the veteran's 
hearing disability was somehow defective, the veteran bears 
the burden of demonstrating on appeal any prejudice caused by 
a deficiency in an examination.  The Court also indicated 
that an audiologist is not required to read an appellant's 
mind or to offer an opinion based on information not provided 
by an appellant.
In this case, the December 2003 and May 2007 compensation and 
pension examinations do not include the effects of hearing 
loss disability on daily life.  The veteran, as a lay person, 
is nevertheless competent to submit evidence of how the 
hearing loss affects his everyday life without having to do 
that through a medical professional.  Falzone v. Brown, 8 
Vet. App. 398, 405-406 (1995) (lay statements about a 
person's own observable condition or pain are competent 
evidence); Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) 
(lay testimony is competent when it regards features or 
symptoms of injury or illness).  The veteran has commented 
about having to wear hearing aids as a result of his hearing 
loss and that he has incurred many hearing loss related 
expenses.  The veteran also reported that he has lost income 
due to his hearing loss problems.  Thus, the veteran has 
provided evidence on how his hearing loss affects his 
occupational functioning.  The Board concludes that a remand 
for another compensation and pension examination is not 
warranted and that the absence of a comment in the 
examination report on the effects of the veteran's hearing 
loss on occupational functioning and daily activities is not 
prejudicial to the veteran in this instance.  Although the 
veteran has provided statements describing the effect of his 
hearing loss disability on his expenses and income, he has 
not complained about the impact of his disability on his 
daily activities.  In light of such, the Boards finds that no 
useful purpose would be served by sending the veteran for 
another examination merely to record his statements in an 
examination report.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

        Legal Criteria and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  The veteran's service-connected hearing loss has 
been rated by the RO under the provisions of Diagnostic Code 
6100.  The assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Pure tone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the pure tone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and pure tone threshold average 
intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e).  In addition, 38 C.F.R. § 4.86 applies to 
exceptional patterns of hearing impairment.  Under its 
provisions, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman Numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. When the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher numeral.  38 C.F.R. § 4.86.  

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Fenderson v. West, 
12 Vet. App. 119, 126 (2001), see also Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  A disability may 
require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2006).  After careful review of the evidentiary 
record, the Board concludes that a staged rating is 
warranted.  

Evaluation of bilateral hearing loss, rated noncompensable 
from June 6, 2001 to March 20, 2007.  

The present appeal involves the veteran's request for a 
compensable rating from June 6, 2001 to March 20, 2007 for 
bilateral hearing loss.  As will be explained below, the 
Board finds against the veteran's claim.  

The veteran was evaluated by a private audiologist in 
September 2003.  The evaluation showed pure tone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
55
70
90
LEFT
30
55
80
90

The veteran's pure tone average for the right ear was 60 and 
63.75 for the left ear.  Speech audiometry was 100 percent in 
the right ear and 96 percent in the left ear.  

The veteran was afforded a VA audiological compensation and 
pension examination in December 2003.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
35
40
50
LEFT
45
55
70
70

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear; however, the left ear could not be 
tested due to the veteran's inability to understand the words 
in the left ear at the various loudness levels.  The veteran 
stated that he knew the sound was present, but could not 
discriminate the speech.  The veteran was assigned a pure 
tone average of 38 for the right ear and 60 for the left ear.  
The VA examiner, after reviewing the audiological test 
results, diagnosed the veteran with mild sensorineural loss 
to 2000 Hz with a moderate to severe sensorineural hearing 
loss from 3000 to 8000 Hz in the right ear and moderate 
sensorineural hearing loss to 2000 Hz with a severe to 
profound sensorineural hearing loss from 3000 to 8000 Hz in 
left ear.  

The Board must determine if a compensable rating for 
bilateral hearing loss is warranted for the period prior to 
March 21, 2007.  The Board finds that the criteria for a 
compensable rating for the veteran's service-connected 
bilateral hearing loss disability for this time period are 
not met.  The Board has applied the criteria used for 
evaluating hearing loss to the findings from the hearing 
evaluations conducted in September 2003 and December 2003.  
The September 2003 audiological evaluation revealed an 
average right ear pure tone decibel loss of 60.  According to 
Table VIA, this corresponds to a numeric designation of Level 
IV hearing in the right ear.  38 C.F.R. § 4.85, Table VIA 
(2007).  The veteran had a left ear average pure tone decibel 
loss of 63.75 which corresponds to a numeric designation of 
Level V hearing in the left ear.  38 C.F.R. § 4.85, Table VIA 
(2007).  These combined numeric designations result in a 
rating of 10 percent under Diagnostic Code 6100.  38 C.F.R. § 
4.85, Table VII (2007).

The December 2003 audiological evaluation revealed an average 
right ear pure tone decibel loss of 38.  According to Table 
VIA, this corresponds to a numeric designation of Level I 
hearing in the right ear.  38 C.F.R. § 4.85, Table VIA 
(2007).  
The veteran had a left ear average pure tone decibel loss of 
60 which corresponds to a numeric designation of Level IV 
hearing in the left ear.  38 C.F.R. § 4.85, Table VIA(2007).  
These combined numeric designations result in a rating of 0 
percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table 
VII (2007).

The Board has considered whether a compensable evaluation is 
warranted prior to March 21, 2007, and finds that the 
preponderance of the evidence is against the claim.  In 
regard to the private 2003 examination, the Board notes that 
there is no indication that the Maryland CNC was used in the 
testing methods.  As such, the examination report is of 
little value.  Furthermore, the pure tone results of the 
September 2003 private report are inconsistent with all other 
pure tone results to include the other results in 2003 and 
2007, both private and VA.  Based upon the record, the Board 
finds that the September 2003 pure tone results are 
inconsistent with the other evidence of record and are of 
little probative value.  

As shown above, the December 2003 audiological examination 
supports a finding of a noncompensable evaluation.  
Accordingly, the Board finds that a compensable rating for 
this time period is not warranted.  


Evaluation of bilateral hearing loss, currently rated at 10 
percent disabling.  

The veteran seeks a disability rating in excess of 10 percent 
disabling.  As will be explained below, the preponderance of 
the evidence is against a higher rating.  

The veteran was evaluated by a private audiologist in March 
2007.  The evaluation showed pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
35
45
60
LEFT
35
55
70
75

The veteran's pure tone average for the right ear was 41.25 
and 58.75 for the left ear.  The examiner noted that the 
veteran had mild sloping to severe sensorineural hearing loss 
with the left ear poorer than the right ear.  The examiner 
also noted that the veteran had poor speech recognition.  
Speech audiometry was 96 percent in the right ear and 16 
percent in the left ear.  However, the Board notes that 
because there is no indication of the use of Maryland CNC 
during this examination, the Board is unable to consider 
these examination results in its decision.  38 C.F.R. § 4.85.   

The veteran was afforded a VA audiological compensation and 
pension examination in May 2007.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
40
50
55
LEFT
30
55
60
70

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 64 in the left ear.  The 
veteran was assigned a pure tone average at 42.5 for the 
right ear and 53.75 for the left.  The VA examiner noted that 
hearing was within normal limits from 250 to 1000 Hz, to a 
moderate sloping to severe sensorineural hearing loss from 
2000 to 8000 Hz for the right ear and normal limits from 250 
to a mild sensorineural hearing loss from 500 to 1000 Hz, to 
a moderate sloping to severe sensorineural hearing loss from 
2000 to 8000 Hz for the left ear.  

After a review of the evidence, the Board finds that the 
criteria for a rating higher than 10 percent disabling for 
the veteran's service-connected bilateral hearing loss 
disability are not met.  The Board has applied the criteria 
used for evaluating hearing loss to the findings from the 
hearing evaluations conducted in March 2007 and May 2007.  

Even if the Board were to consider only the pure tone 
frequency, the March 2007 audiological evaluation revealed an 
average right ear pure tone decibel loss of 41.25.  According 
to Table VIA, this corresponds to a numeric designation of 
Level I hearing in the right ear.  38 C.F.R. § 4.85, Table 
VIA (2007).  The veteran had a left ear average pure tone 
decibel loss of 58.75 which corresponds to a numeric 
designation of Level IV hearing in the left ear.  38 C.F.R. § 
4.85, Table VIA (2007).  These combined numeric designations 
result in a rating of 0 percent under Diagnostic Code 6100.  
38 C.F.R. § 4.85, Table VII (2007).

The May 2007 audiological evaluation revealed an average 
right ear pure tone decibel loss of 42.5 with speech 
recognition of 80 percent.  This corresponds to a numeric 
designation of Level III hearing in the right ear.  38 C.F.R. 
§ 4.87, Table VI (2007).  The veteran had a left ear average 
pure tone decibel loss of 53.75 with speech recognition of 64 
percent.  These findings are consistent with Level VI hearing 
in the left ear.  These combined numeric designations result 
in a rating of 10 percent under Diagnostic Code 6100.  38 
C.F.R. § 4.85, Table VII (2007).  

As shown above, at most, the audiometric examinations support 
a 10 percent rating for bilateral hearing loss.  The Board 
notes that the veteran's assertions that his hearing has 
deteriorated are credible.  However, in determining the 
actual degree of disability, the examination findings are 
more probative of the degree of impairment. Moreover, as 
noted above, the Court has noted that the assignment of 
disability ratings for hearing impairment is derived at by a 
mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered. Lendenmann, 
supra.  In this case, the numeric designations produce a 10 
percent disability evaluation.  38 C.F.R. Part 4 Diagnostic 
Code 6100.  Accordingly, the 10 percent rating presently 
assigned accurately reflects the degree of the veteran's 
service-connected hearing impairment.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. Part 4, § 4.85, Diagnostic Code 6100.  

The Board notes that the veteran does not have an exceptional 
pattern of hearing as defined by 38 C.F.R. § 4.86 given that 
the results of audiology testing do not show puretone 
thresholds at all four of the specific frequencies of 55 
decibels or more.  The results also fail to show that the 
pure tone threshold is 30 decibels or less at 1,000 Hertz, 
and 70 decibels or more at 2,000 Hertz. 

Based on the foregoing, the claim for a rating higher than 10 
percent disabling for bilateral hearing loss must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

A compensable disability rating for bilateral hearing loss 
from June 6, 2001 to March 20, 2007, is denied.  

A disability rating for bilateral hearing loss higher than 10 
percent disabling is denied.  


REMAND

In March 2005, the veteran filed a Notice of Disagreement 
(NOD) with an April 2004 RO decision which denied him a 
compensable rating for bilateral hearing loss.  
The veteran indicated in the NOD that he disagreed with the 
decision regarding his claims for bilateral hearing loss and 
loss of eyesight, the veteran submitted a Form 9 letter and 
reiterated that he was appealing the decisions regarding his 
loss of eyesight and bilateral hearing loss.  

A SOC has not been sent to the veteran regarding the loss of 
eyesight claim.  In Manlicon v. West, 12 Vet. App. 238 
(1999), the Court indicated that where a veteran expresses 
disagreement in writing with a decision by an agency of 
original jurisdiction and the agency of original jurisdiction 
fails to issue a SOC, the Board should remand the matter for 
issuance of a SOC.  In view of this procedural defect, this 
matter is remanded.  

This matter is REMANDED for the following action:

A SOC should be issued to the veteran 
concerning the issue of whether new and 
material evidence has been submitted to 
reopen his claim for service connection 
for loss of eyesight.  The veteran should 
be advised of the necessity of filing a 
timely substantive appeal if he wants the 
Board to consider the issue.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


